                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                      DOC #: ____________________
                                                               DATE FILED: __5/28/2021

              -against-
                                                                         20 Cr. 490 (AT)
DAVID SPRALLING,
                                                                            ORDER
                             Defendant.
ANALISA TORRES, District Judge:

        The pretrial conference scheduled for June 1, 2021, is ADJOURNED sine die. The Court
shall schedule the pretrial conference date upon setting a date certain for trial.

       SO ORDERED.

Dated: May 28, 2021
       New York, New York
